DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Burch et al. (US 2014/0240125) in view of Brantner et al. (US 2016/0209899).
	Regarding claim 1, Burch teaches smart cord for a corded power tool (fig. 1, tool 105), comprising: a connectivity module connected to the corded power tool at one end and to a power socket through an Alternating Current (AC) power cord at the other end (i.e., the tool 105 is a battery-operated power drill that includes a tool controller 145, a motor 165 coupled to a tracking unit 150, sensors 155 [0039]-[0040] a power tool similar to tool 100 includes a rectifier to receive AC power [0088]); a plurality of sensors electrically coupled with the corded power tool (i.e., sensors 155 figs. 1, and 8); a GPS module coupled with at least a location sensor for determining set of coordinates associated with the corded power tool (fig. 2, GPS 215 coupled to GPS antenna 200 integrated in tool 105 [0044], [0049]); and a user interface device in communication with the controller unit by a communication module (i.e., UI smartphone 120, PC 135 or tool 
	Burch does not specifically teach a switching device electrically coupled with a controller unit in the connectivity module, and configured to cause interruption in power supply in response to an alert signal from the controller unit.
	However, the preceding limitation is known in the art of communications. Brantner teaches the system includes programs that may identify and alert programmable alarm state conditions and warnings in connection with the powered and/or remote device(s). For example, the power switching device may issue an alarm 
Regarding claim 2, Burch in view of Brantner teaches all the limitations above. Brantner teaches.the AC power cord is a single phase or a three-phase power cord (i.e., The computing device 80 can then send a signal to the power switching device 10 to turn off lighting that is electrically or wirelessly connected to the power switching device [0087]) in order to control power remotely. 
Regarding claim 3, Burch in view of Brantner teaches all the limitations above. Burch teaches the connectivity module comprises: a battery adapted to produce a battery voltage (figs. 1&8); an AC-DC converter electrically connected to the battery for recharging the battery (fig. 8B); a low dropout (LDO) regulator electrically connected to the battery and adapted to provide a constant supply voltage from the battery to the control unit ( [0086]-[0088]); and a memory card for storing data from the plurality of sensors (i.e., energy storage device 230 of fig. 2, a memory to store the sensor data [0042] and fig. 8).

Regarding claim 5, Burch in view of Brantner teaches all the limitations above. Burch teaches the user interface device comprises at least one of a mobile phone, a tablet, a computer, and/or an electronic information device (i.e., smartphone 120, PC 135, and tool server 140). 
Regarding claim 3, Burch in view of Brantner teaches all the limitations above. Burch teaches the communication module comprises a Wi-Fi module, a Bluetooth module, a narrow band internet of thing (NB-IoT) module, a cellular module, a wireless area networks, and/or a module including GPRS or GPS (fig. 2, cellular 205, GPS 215, WLAN 210). 
Regarding claim 3, Burch in view of Brantner teaches all the limitations above. Burch teaches the memory card is an auxiliary memory unit (i.e., optional energy storage device 230 in fig. 2).
It is to be noted that connecting smart cord to AC outlet is public knowledge as evidence by Clifton et al. (US 2018/0041072).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842. The examiner can normally be reached MON-FR 9-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN A GELIN/           Primary Examiner, Art Unit 2643